IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
SE PROPERTY         HOLDINGS,
LLC,                                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-2434

BLUE MOUNTAIN BEACH
MASTER           OWNERS
ASSOCIATION,   INC.,  A
FLORIDA    CORPORATION,
AND    BLUE   MOUNTAIN
BEACH      CONDOMINIUM
ASSOCIATION,   INC.   A
FLORIDA CORPORATION,

      Appellees.


_____________________________/

Opinion filed December 6, 2016.

An appeal from the Circuit Court for Walton County.
Thomas R. Santurri, Judge.

Richard M. Gaal of McDowell Knight Roedder & Sledge, Mobile, AL, for
Appellant.

William J. Dunaway, Robert J. Powell, William D. Stokes, and Clark Partington,
Pensacola, for Appellees.




PER CURIAM.
     AFFIRMED.

LEWIS, WETHERELL, and JAY, JJ., CONCUR.




                                2